—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an *560order of the Supreme Court, Westchester County (Ingrassia, J.), dated May 7, 1992, which, in effect, granted her motion to renew and reargue her prior motion for an adjournment of the trial, and upon renewal and reargument, adhered to its prior order dated June 5, 1991, which upon a ruling denying an adjournment, dismissed the complaint on the plaintiff’s failure to proceed.
Ordered that the order is affirmed, with costs.
Given the inordinate delays in this case (most of which were caused by the plaintiff’s actions or inaction), and the fact that the plaintiff had two months advance warning as to when the trial would commence, it was not an improvident exercise of the court’s discretion to refuse to grant the plaintiff a trial adjournment when both she and her expert witness failed to appear on the first day of trial. Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.